Citation Nr: 1811693	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  The Board remanded the bilateral hearing loss claim, as well as a claim for service connection for tinnitus that was also on appeal, for further development in June 2016.  While the case was in remand status, the agency of original jurisdiction granted service connection for tinnitus in an October 2016 rating decision; the Veteran did not express disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In a September 2017 decision, the Board denied the right ear claim and remanded the left ear claim for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left ear hearing loss did not manifest in service or within one year thereafter and is not otherwise related to service.

CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining VA examinations.  During the Board hearing, the Veteran testified that his hearing had worsened since the October 2012 VA examination and that he had not had any other audiological testing.  The Veteran explained how he had not been exposed to the same level of noise outside of his service duties.   He also testified that he felt uncomfortable during the examination because the examiner kept re-testing him.  See March 2016 Bd. Hrg. Tr. at 8-10, 14-18.  The Veteran was subsequently provided an adequate VA examination in October 2016, and clarifying opinions were obtained that same month and in October 2017 in response to the Board's remands that addressed the deficiencies in the prior VA examination and medical opinions as to the left ear.  Therefore, there is adequate medical evidence to make a determination in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left ear hearing loss.

The Veteran has contended that his left ear hearing loss is related to his in-service duties as a cavalry scout; VA has acknowledged this noise exposure.  See, e.g., February 2013 notice of disagreement (NOD) and September 2013 statement of the case.  He has also contended that he did not always have an opportunity to put in his earplugs when on live fire ranges and that he has not been exposed to the same level of noise outside of his service duties.  Following service, he worked as an iron worker (using hearing protection), as part of a beer distributor (starting in the warehouse with electric forklifts (i.e., no noise), then moving to sales and management), as a truck driver for Air Freight (hearing protection was not required), and as a plumber.  See December 2011 claim; February 2013 NOD; March 2016 Bd. Hrg. Tr. at 4-5, 8-9; October 2016 VA examination report.

A post-service March 2012 VA audiology consultation shows that initial testing revealed elevated thresholds; however, with repeated re-instruction, audiologic test results were deemed as having good reliability and revealed normal hearing sensitivity in both ears.  The October 2012 VA examination shows that the Veteran did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385; however, the October 2016 VA examination report shows a current left ear hearing loss disability for VA compensation purposes based on speech recognition of 78 percent in the left ear.

The Board notes that the Veteran is competent to report observable symptomatology and events, including in-service noise exposure and difficulty hearing.  Nevertheless, on review, the Board finds that the Veteran's left ear hearing loss did not manifest in service.  

The Veteran's service treatment records do not document any complaints of hearing loss.  During the February 1981 entrance examination, his ears and drums were found to be normal, and he denied having a history of ear trouble and hearing loss on the corresponding report of medical history. See also September 1981 notation on entrance examination report (Veteran remained qualified for service on physical inspection).  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
0

The Veteran was also provided audiograms as part of in-service hearing conservation monitoring.  On a February 1983 audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
20
30
30

It was noted on the report that the test was performed as a reference audiogram following exposure in noise duties.

On an April 1984 audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
10
15
It was noted on the report that there was a significant threshold shift between the 1983 and 1984 test results, which for the left ear appears to be based on the change of 20 decibels (improvement) at 3000 Hertz based on the threshold shift notation guide provided.

During the June 1984 separation examination, Veteran's ears and drums were again found to be normal, and he denied a history of ear trouble and hearing loss.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
0

Initially, the record raises the question of whether chronicity was established in service as to left ear hearing loss.  In this regard, the findings of the February 1983 audiological evaluation demonstrate hearing loss as defined under 38 C.F.R. § 3.385.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The VA examiners consistently determined that the results of the in-service audiological evaluations show that the Veteran did not have any permanent, significant change in hearing during service and that his hearing was normal at the time of separation.  See October 2012 VA examination report (noting that 1983 audiological evaluation found hearing loss across most frequencies in left ear and normal hearing on separation examination); October 2012 VA clarifying opinion; October 2016 VA examination report and clarifying opinions; October 2017 VA clarifying opinion.

In the October 2012 clarifying opinion, the VA examiner also explained that the temporary changes in some frequencies during the interim evaluations were transitory and did not appear at only test frequencies associated with noise-induced hearing loss from 3000 to 6000 Hertz.  The October 2016/October 2017 VA examiner also explained that multiple in-service annual audiological evaluations revealed some temporary threshold shifts that improved on future testing, and the second October 2016 VA examiner noted that the audiological evaluations in April 1984 and June 1984 show normal hearing thresholds, with the more recent evaluation demonstrating improvement.  The Board finds that these consistent opinions are highly probative on this question, taken together, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, the Veteran's ears and drums were found to be normal on the separation examination, and he was assigned a normal "PULHES" profile as to his hearing and ears at that time.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (PULHES profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied a history of relevant symptoms on the in-service reports of medical history.

Based on the foregoing, the evidence (including consideration of the lay statements as discussed in detail later in this decision) weighs against a finding of chronicity as to left ear hearing loss in service, as the most probative evidence shows that a chronic disease was not shown in service.  Moreover, the record contains no indication that hearing loss manifested to a compensable degree within one year of the Veteran's military service.  See, e.g., Bd. Hrg. Tr. at 15-16 (Veteran testified that he saw a doctor after service "sometime in [his] later 20s," which would have been at least several years after service).

To the extent that the Veteran has contended that he has experienced ongoing hearing loss since service, the Board finds that such a contention is not consistent with the contemporaneous record as discussed above and is outweighed by the affirmative evidence showing otherwise.  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  See also, e.g., December 2011 claim (Veteran left the portion of the form as to the date the disability started blank); Bd. Hrg. Tr. at 7 (Veteran testified that he had continuous ringing in his ears during and since service, but did not testify to the same for hearing loss).  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, however, the weight of the evidence of record does not relate the Veteran's left ear hearing loss to his military service.  The service records show that the Veteran's military occupational specialty was cavalry scout.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event. See 38 U.S.C. § 1154.  In addition, the Veteran has a current diagnosis of left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385. See, e.g., October 2016 VA examination report; McClain v. Nicholson, 21 Vet. App. 319, 321(2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Thus, the dispositive issue in this case is whether there is a relationship between the Veteran's current left ear hearing loss and his in-service noise exposure.

The October 2012 VA examiner determined that he could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  In so finding, the examiner indicated that the test results were not accurate due to claimant malingering.  The examiner also indicated that he was referring the Veteran for an ABR (auditory brainstem response) test to obtain accurate high frequency specific results.  See October 2016 VA examination report (response to ABR test referral).

In an October 2012 clarifying opinion, a different VA examiner determined that the claimed hearing loss was less likely than not incurred in or caused by the in-service noise exposure.  In so finding, the examiner determined that the temporary changes in some frequencies during the interim audiological evaluations were transitory and did not appear at only test frequencies associated with noise-induced hearing loss from 3000 to 6000 Hertz.  He also indicated that comparison of the entrance and separation examinations (first and last examinations), which evaluate any permanent change in hearing, if any, that may have occurred as a result of service, show no significant change in hearing for any test frequency, and that the Veteran's hearing was well within the normal threshold values when he separated from service.  In addition, the examiner indicated that review of the recent examination report did seem to be consistent with slightly exaggerated thresholds; however, he explained that all of the applicable puretone thresholds were within normal limits, and word recognition was at least 94 percent or better in each ear.

The Board requested an additional VA examination and medical opinion to have an examiner address the significance of the puretone measurement of 25 decibels in the left ear at 6000 Hertz present on both the April 1984 audiogram and June 1984 separation audiogram and to consider the referral for additional testing.  Following a new VA examination, the October 2016/October 2017 VA examiner determined that the Veteran had normal hearing in the left ear.  The examiner also determined that it was not at least as likely as not that the Veteran had left ear hearing loss that was caused by or a result of an event in military service.  In so finding, the examiner explained that the Veteran had normal hearing on audiological testing that day, that the entrance and exit examinations revealed normal hearing with no evidence of permanent acoustic trauma at separation, and that there were no permanent, significant threshold shifts documented.  The examiner also explained that multiple in-service annual audiological evaluations revealed some temporary threshold shifts that improved on future testing.  In addition, she noted that there was no need for ABR testing, in light of the valid, consistent test results obtained on the current examination.

In a clarifying opinion that same month, the examiner indicated that her prior opinion included consideration of the 1984 service audiograms (one being an annual evaluation and one being the separation examination) and that the puretone measurement of 25 decibels in the left ear at 6000 Hertz present on those audiograms was not significant because that was not a significant threshold shift when compared to the measurement on the Veteran's entrance examination.  In a second clarifying opinion that same month, a different VA examiner similarly determined that the 6000 Hertz measurement in the left ear was not a significant threshold shift when compared to the entrance examination.

The Board requested an additional VA medical opinion because the earlier opinions as written appeared to be based in part on the determination that the Veteran currently has normal hearing, without discussion of the finding of a current left ear hearing loss disability for VA compensation purposes based on speech recognition of 78 percent in the left ear. See 38 C.F.R. § 3.385; October 2016 VA examination report.  In an October 2017 clarifying opinion, the initial October 2016 VA examiner explained that her original opinion stood, as it was not solely based on the Veteran's hearing test results from that same day.  In so finding, she explained that most consideration was given to his service treatment records that did not show any permanent threshold shifts from entrance to exit, as well as the fact that the test results in the VA treatment records in 2012 (28 years after service) documented the speech score in the left ear was 100 percent.  She also cited to a 2006 report from the Institute of Medicine on hearing loss for the finding of a lack of scientific support for the development of noise-induced hearing loss long after exposure and indicated that the audiograms did not provide evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The Board finds that the 2012, 2016, and 2017 VA opinions, taken together, are highly probative, as they are based on a review of the claims file and are supported by rationale.  Nieves-Rodriguez v. Peake, supra.  Significantly, the October 2016/October 2017 VA examiner specifically indicated that she considered the complete current left ear findings in reaching her opinion.

The Board has considered the Veteran and his representative's statements, including his representative's contention that the in-service threshold shifts were considerable (i.e., significant) and resulted in acoustic trauma.  See Bd. Hrg. Tr. at 12.  However, even assuming that they are competent to opine on that medical matter, the Board finds that the VA examiners' opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The VA examiners also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


